 

Exhibit 10.1

 



 

CHAIRMAN AGREEMENT

 





  

ALI KHARAZMI

 

and

 

NUGENE INTERNATIONAL, INC.

 

22 September, 2016

 

 

 

 



CHAIRMAN AGREEMENT



 

I

PARTIES

 

THIS CHAIRMAN AGREEMENT (the “Agreement”) is entered into effective as of the
22nd day of September, 2016 (the “Effective Date”), by and between ALI KHARAZMI,
a California corporation (“Kharazmi”); and, NUGENE INTERNATIONAL, INC., a Nevada
corporation (“NuGene”). Kharazmi and NuGene are sometimes referred to
collectively herein as the “Parties”, and each individually as a “Party”.

 

II

RECITALS

 

A.           NuGene desires assurance of the continued association and services
of Kharazmi in order to retain his experience, skills, abilities, background,
and knowledge, and it desires to continue to have Kharazmi serve as the Chairman
of NuGene’s Board of Directors (the “Board”) on the terms and conditions set
forth herein.

 

B.           Kharazmi desires to continue to serve as the Chairman of the Board
of NuGene, and is willing to accept such continued service on the terms and
conditions set forth in this Agreement.

 

C.           NuGene and Kharazmi desire to, among other things, provide for
benefits payable to Kharazmi upon certain events and reflect the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the benefits that may be provided to Kharazmi hereunder..

 

D.           NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

III

APPOINTMENT

 

3.1          Position and Duties. NuGene hereby appoints Kharazmi to serve as
the Chairman of the Board. As the Chairman, Kharazmi shall do and perform all
services, acts, or things necessary or advisable to manage and conduct the
business of the Board and which are normally associated with the position of
chairman of the board of a similarly situated public company, consistent with
the Bylaws of NuGene and as required by the Board. As Chairman of the Board,
Kharazmi shall, among other things, lead all meetings of the Board and all
meetings of the stockholders of NuGene, as well as set the agenda for all
meetings of the Board and the stockholders.

 

3.2          Policies and Practices. The appointment of Kharazmi hereunder shall
be further governed by the policies and practices established from time to time
by the Board. In the event of any inconsistencies or conflict between this
Agreement and such policies and practices, the terms and conditions of this
Agreement shall control.

 

3.3          Location. Kharazmi will attend and participate in meetings via
teleconference, videoconference, or in person, and will consult with other
members of the Board regularly and as necessary via telephone, electronic mail,
or other forms of correspondence. Kharazmi shall perform the services as
Chairman pursuant to this Agreement at NuGene’s offices, located in Irvine,
California, only when reasonably requested by NuGene.

 

 1 

 

 

 

3.4          Loyal and Conscientious Performance. While serving as Chairman
hereunder, Kharazmi will devote no less than one day each week to the
performance of his duties, and will not take any action that would directly or
indirectly promote any competitor or impair the interests of NuGene. Subject to
the foregoing, while acting as Chairman, Kharazmi may engage in other business
or charitable activities to the extent that they do not interfere or create a
conflict with the fiduciary obligations of the Chairman owed to NuGene. Kharazmi
will be free to represent or perform services for other persons while acting
solely as the Chairman. However, Kharazmi agrees that Kharazmi does not
presently perform, and will not perform during the Term, consulting or other
services for companies whose businesses are or would be, in any material way,
competitive with NuGene, without the Board’s prior approval.

 

IV

TERM AND TERMINATION

 

4.1          Term.

 

4.1.1.          Initial Term. The Term of this Agreement shall commence on the
22nd day of September, 2016, and shall continue for a period of thirty-six (36)
months, unless sooner terminated as provided for herein (the “Initial Term”).

 

4.1.1.          Renewal Term. This Agreement shall remain in full force and
effect and shall renew for an additional thirty-six (36) month period (referred
to as a “Renewal Term”), provided that neither Party at least ninety (90) days
prior to the end of Initial Term gives written notice to the other of its intent
to have the Agreement not remain in full force and effect for the Renewal Term.

 

4.1.2.          Term Defined. For purposes of this Agreement, the word “Term”
shall specifically include the Initial Term and the Renewal Term hereunder.

 

4.2          Resignation by Kharazmi. Kharazmi may terminate this Agreement and
resign from his position as Chairman of the Board at any time, for any reason or
no reason, with or without Cause, by providing the Board 30-days advance written
notice. Thereafter, all obligations of NuGene and Kharazmi under this Agreement
shall cease except that Kharazmi will be entitled to all compensation earned
through the effective date of his resignation as well as any separation
compensation and benefits provided in Articles V and VI, below, as applicable.

 

4.3          No Removal by the Board Without Cause. The Board may remove
Kharazmi from his position as Chairman of the Board only for Cause and for no
other reason. Any attempt by the Board to remove Kharazmi as the Chairman for
any reason other than Cause shall be null and void and all obligations of the
Parties hereunder shall remain in full force and effect.

 

4.4          Removal by the Board for Cause. The Board may terminate this
Agreement and remove Kharazmi from his position as Chairman of the Board at any
time for Cause upon 30-days prior written notice to Kharazmi explaining the
Cause, provided that Kharazmi does not cease the conduct constituting Cause
prior to the expiration of such thirty 30-day period. Thereafter, all
obligations of NuGene and Kharazmi under this Agreement shall cease except that
Kharazmi will be entitled to all compensation earned through the effective date
of his removal for Cause as well as any separation compensation and benefits
provided in Articles V and VI, below, as applicable.

 

4.5          Removal Due to Death or Complete Disability. If Kharazmi dies or
suffers a Complete Disability (as defined below) during the Term, Chairman’s
service as Chairman of the Board shall automatically terminate upon such death
or Complete Disability. Thereafter, all obligations of NuGene under this
Agreement shall cease except that Chairman or Chairman’s heirs will be entitled
to all compensation earned through the effective date of resignation as well as
any separation compensation and benefits provided in Articles V and VI, below,
as applicable.

 

 2 

 

  

4.6          Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

4.6.1.           Cause. “Cause” shall mean that one or more of the following has
occurred: (i) Kharazmi has been convicted for, or entered a plea of guilty or
nolo contendere to, a felony crime involving fraud, dishonesty, or violence
(under the laws of the United States or any relevant state, in the
circumstances, thereof); (ii) Kharazmi has intentionally or willfully engaged in
material acts of fraud, dishonesty, or gross misconduct that have a material
adverse effect on NuGene; (iii) the willful failure or refusal of Kharazmi to
carry out the lawful directions of the Board (determined by a majority of the
then serving directors other than Kharazmi) or the duties assigned to Kharazmi
by the Board, which are not otherwise inconsistent with this Agreement; (iv) any
material violation by Kharazmi of any written policy applicable to Kharazmi; or,
(v) any material breach by Kharazmi of any provision of this Agreement or any
other Agreement between NuGene and Kharazmi. However, notwithstanding the
foregoing, the termination of Kharazmi’s services as Chairman shall be subject
to the 30-day period referenced in Section 4.4, above, to correct the breach or
failure or refusal. During this 30-day notice period, Kharazmi will be afforded
the opportunity to make a presentation to the Board regarding the matters
referred to in the notice.

 

4.6.2.          Complete Disability. “Complete Disability” shall mean the
inability of Kharazmi to perform his duties under this Agreement because
Kharazmi has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of NuGene then in force. In the
event NuGene has no policy of disability income insurance covering employees of
NuGene in force when Kharazmi becomes disabled, the term Complete Disability
shall mean the inability of Kharazmi to perform his duties under this Agreement
by reason of any incapacity, physical or mental, which the Board (based on a
majority vote of the directors then serving other than Kharazmi), based upon
medical advice or an opinion provided by a licensed physician acceptable to the
Board, determines to have incapacitated Kharazmi from satisfactorily performing
Kharazmi’s usual services for NuGene for a period of at least one hundred twenty
(120) consecutive days during any 12-month period.

 

V

COMPENSATION

 

5.1          Base Compensation. During and throughout the Term NuGene shall pay
Kharazmi Ten Thousand Dollars ($10,000) per month (the “Base Compensation”),
payable in accordance with NuGene’s policy for payments to its employees.

 

5.2          Annual Discretionary Bonuses. In addition to the Base Compensation,
Kharazmi will be eligible to receive annual and periodic bonuses in such amounts
and upon such terms as may be determined from time to time by the Board.

 

5.3          Reductions to Base Compensation. The Base Compensation may be
reduced only by mutual written agreement of Kharazmi and NuGene.

 

5.4          Withholding Taxes. It is the express intent of the Parties, and
Kharazmi understands and agrees, that Kharazmi is an independent contractor and
not an employee of NuGene. As a result, NuGene will not make deductions for
taxes from any amounts payable to Chairman as a result of his services to NuGene
or as a result of the vesting or settlement of any equity-based awards (except
as otherwise required by applicable law or regulation). Any taxes imposed on
Kharazmi due to his services to NuGene (including upon the issuance, vesting and
settlement of any equity-based awards) will be the sole responsibility of
Kharazmi.

 

5.5          Stock Awards.

 

5.5.1.          Restricted Stock Unit Grant. As an inducement to Kharazmi’s
agreement to serve as Chairman of the Board, Kharazmi will be granted an award
consisting of two million (2,000,000) Restricted Stock Units. The terms and
conditions for the Restricted Stock Units are contained in the Restricted Stock
Units Agreement executed concurrently with this Agreement.



 

 3 

 

 

5.5.2.          Warrants. As a further inducement to Kharazmi’s agreement to
serve as Chairman of the Board, Kharazmi will be granted Warrants to acquire the
common stock of NuGene. The terms and conditions for the Warrants are contained
in the Warrant Agreement executed concurrently with this Agreement.

 

5.5.3.          Additional Stock Awards. In addition, NuGene may grant Kharazmi
additional stock awards at such times and on such terms as may be decided from
time to time by the Board or its Compensation Committee, in its sole discretion.

 

5.5.4.          Stock Issuance Bonus. Immediately upon execution of this
Agreement NuGene shall issue to Kharazmi two million (2,000,000) shares of
common stock of NuGene. The shares will be restricted shares, and upon receipt
by Kharazmi, the shares shall be free and clear of all liens and encumbrances,
and Kharazmi shall have full ownership of the shares.

 

5.6          Expenses.

 

5.6.1.          Ordinary Business Expenses. Kharazmi is authorized to incur
reasonable expenses in the conduct of his services to NuGene as Chairman,
including expenses for meals, travel, and other similar items. NuGene shall
prepay or reimburse Kharazmi for all such expenses.

 

5.6.2.          Expense Prepayment and Reimbursement Procedures. All prepayments
and reimbursements of Kharazmi’s expenses pursuant to this Section 5.6 are
subject to Kharazmi’s provision of invoices, an itemized accounting, or other
appropriate documentation evidencing such expenses no later than three
(3) months following the date such expenses were incurred. Any reimbursement
payment shall be made by NuGene as soon as practicable following its receipt of
such documentation, but in no event later than the end of Kharazmi’s taxable
year following the year in which Kharazmi incurred such expenses.

 

5.7          Indemnification. NuGene shall indemnify Kharazmi to the fullest
extent permitted by NuGene’s Bylaws and applicable Delaware law. The Parties
further agree that all liabilities incurred by Kharazmi in his capacity as
Chairman shall be incurred for the account of NuGene, and Kharazmi shall not be
personally liable therefore. Kharazmi shall not be liable to NuGene, or any of
its respective subsidiaries, affiliates, employees, officers, directors, agents,
representatives, successors, assigns, stockholders, and their respective
subsidiaries and affiliates, and NuGene shall, and hereby agrees to, indemnify,
defend and hold Kharazmi harmless from and against any and all damages and/or
loss or liability (including, without limitation, all cost of defense thereof),
for any acts or omissions in the performance of service under and within the
scope of this Agreement on the part of Kharazmi, other than for acts which are
deemed to be grossly negligent or criminal in nature.

 

5.8          Insurance. As soon as practicable, NuGene shall maintain an
insurance policy or policies providing officers and directors’ liability
insurance and shall include Kharazmi as an insured under the officers and
directors liability insurance policy, with coverage to be in an amount
determined by the Board. Said coverage shall also specifically encompass all
prior acts regarding NuGene and shall provide coverage to Kharazmi after
termination of this Agreement for all time periods prior to termination of the
Agreement. This Section 5.8 shall expressly survive the termination of this
Agreement.

 

 4 

 

  

VI

CHANGE OF CONTROL TERMINATION BENEFITS

 

6.1          Change of Control Benefits. In the event that within twelve
(12) months following a Change of Control either: (i) Kharazmi is removed from
his position as Chairman of the Board without Cause; or, (ii)  Kharazmi resigns
as the Chairman, then NuGene shall provide Kharazmi with a single lump sum
payment equal to the greater of (i) the amount of Base Compensation remaining
over the remainder of the Term (limited to the Initial Term or the Renewal Term,
as applicable); or, two hundred percent (200%) of the annual Base Compensation
then in effect, to be paid within thirty (30) days after the Change in Control.

 

6.2          Change of Control Defined. “Change of Control” means the occurrence
of any of the following events: (i) the closing of the sale, transfer or other
disposition of all or substantially all of NuGene’s assets or the exclusive
license of substantially all of the intellectual property of NuGene material to
the business of NuGene resulting in NuGene being unable to continue its business
as in effect prior to such license; provided, however, that a mortgage, pledge
or grant of a security interest to a bona fide lender shall not by itself
constitute a Change of Control; (ii) the consummation of a merger or
consolidation of NuGene with or into another entity in which the stockholders of
NuGene exchange their shares of capital stock of NuGene for cash, stock,
property, or other consideration (except one in which the stockholders of NuGene
as constituted immediately prior to such transaction continue to hold after the
transaction at least 50% of the voting power of the capital stock of NuGene or
the surviving or acquiring entity or parent entity of the surviving or acquiring
entity); (iii) any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (the “Exchange Act”) (other than (a) a trustee or other fiduciary
holding securities under an employee benefit plan of NuGene, (b) a corporation
owned, directly or indirectly, by the stockholders of NuGene in substantially
the same proportions as their ownership of stock of NuGene or (c) any current
beneficial stockholder or group, as defined by Rule 13d-5 of the Exchange Act,
including the heirs, assigns and successors thereof, of beneficial ownership,
within the meaning of Rule 13d 3 of the Exchange Act, of securities possessing
more than 20% of the total combined voting power of NuGene’s outstanding
securities) hereafter becomes the “beneficial owner,” as defined in Rule 13d 3
of the Exchange Act, directly or indirectly, of securities of NuGene
representing 35% or more of the total combined voting power represented by
NuGene’s then outstanding voting securities; or, (iv) individuals who, as of
sixty (60) days after the Effective Date of this Agreement are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Agreement, be considered
as a member of the Incumbent Board; provided further, however, that a
transaction under clauses (ii) or (iii) above shall not constitute a Change of
Control: (A) if its primary purpose is to change the state of NuGene’s
incorporation, (B) if its primary purpose is to create a holding company that
will be owned in substantially the same proportions by the persons who held
NuGene’s securities immediately prior to such transaction, or (C) if it is a
bona fide equity financing in which NuGene is the surviving corporation.

 

VII

TAX TREATMENT

 

7.1          Certain Payments. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code) to Kharazmi or for Kharazmi’s
benefit, paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in connection with, or arising out of, Kharazmi’s
services to NuGene or a Change of Control (a “Payment” or “Payments”), would be
subject to the excise tax imposed under Code Section 4999, or any interest or
penalties are incurred by Kharazmi with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Payments shall be reduced (but not below
zero) if and to the extent that a reduction in the Payments would result in
Kharazmi retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if Kharazmi
received all of the Payments (any such reduced amount is hereinafter referred to
as the “Limited Payment Amount”). NuGene shall reduce or eliminate the Payments
by (i) first reducing or eliminating those payments which are payable in cash;
and, then (ii) by reducing or eliminating acceleration of stock options, in
reverse order beginning with the options that but for the acceleration would
have vested the farthest in time from the Determination (as defined below).

 

 5 

 

  

7.2          Determination. An initial determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount shall be made, at NuGene’s expense, by the accounting firm that
is NuGene’s independent accounting firm as of the date of the Change of Control
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation, to NuGene and Kharazmi within five (5) days of the termination
date, if applicable, or such other time as requested by NuGene or by Kharazmi
(provided Kharazmi reasonably believes that any of the Payments may be subject
to the Excise Tax) and, if the Accounting Firm determines that no Excise Tax is
payable by Kharazmi with respect to a Payment or Payments, it shall furnish
Kharazmi with an opinion reasonably acceptable to Kharazmi that no Excise Tax
will be imposed with respect to any such Payment or Payments. Within ten
(10) days of the delivery of the Determination to Kharazmi, Kharazmi shall have
the right to dispute the Determination (the “Dispute”). If there is no Dispute,
the Determination shall be binding, final and conclusive upon NuGene and
Kharazmi, subject to the application of Section 7.3 below.

 

7.3          Excess Payments and Underpayments. As a result of the uncertainty
in the application of Sections 4999 and 280G of the Code, it is possible that
the Payments actually made to, or provided for the benefit of, Kharazmi either
will be greater (an “Excess Payment”) or less (an “Underpayment”) than the
proper Limited Payment Amount provided for in Section 7.1, above.

 

7.3.1.          Excess Payment. If it is established, pursuant to a final and
conclusive determination of a court or the Internal Revenue Service (the “IRS”)
that an Excess Payment has been made, Kharazmi must repay such Excess Payment to
NuGene; provided, that no Excess Payment will be repaid by Kharazmi to NuGene
unless, and only to the extent that, the repayment would either reduce the
amount on which Kharazmi is subject to tax under Code Section 4999 or generate a
refund of tax imposed under Code Section 4999.

 

7.3.2.          Underpayment. In the event that it is determined by (i) the
Accounting Firm, NuGene (which shall include the position taken by NuGene, or
together with its consolidated group, on its federal income tax return) or the
IRS, or (ii) pursuant to a determination by a court, or (iii) upon the
resolution to Kharazmi’s satisfaction of the Dispute, that an Underpayment has
occurred, NuGene shall pay an amount equal to the Underpayment to Kharazmi
within ten (10) days of such determination or resolution, together with interest
on such amount at the applicable federal rate under Code Section 7872(f)(2) from
the date such amount would have been paid to Kharazmi until the date of payment.

 

7.4          Code Section 409A.

 

7.4.1.          Severance Benefits. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Code and the regulations and other guidance thereunder or
any state law of similar effect (collectively “Section 409A”) and that are not
exempt from Section 409A shall not commence in connection with Kharazmi’s
termination of employment unless and until Kharazmi has also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”). For purposes of Section 409A,
each payment provided in Article VI, above, will be treated as a separate
payment.

 

7.4.2.          Exemptions. For the avoidance of doubt, it is intended that
payments of the Severance Benefits set forth in this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4) [short-term
deferral], 1.409A-1(b)(5) [stock options] and 1.409A-1(b)(9) [separation pay].
However, if NuGene (or, if applicable, the successor entity thereto) determines
that a Severance Benefit constitutes “deferred compensation” under Section 409A
and Kharazmi is, on Kharazmi’s Separation From Service, a “specified employee”
of NuGene or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code and the Treasury regulations, then, solely
to the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payment
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Kharazmi’s Separation From Service; or (ii) the date of
Kharazmi’s death (such applicable date, the “Specified Employee Initial Payment
Date”). On the Specified Employee Initial Payment Date, NuGene (or the successor
entity thereto, as applicable) shall pay to Kharazmi a lump sum amount equal to
the Severance Benefit payment that Kharazmi would otherwise have received
through the Specified Employee Initial Payment Date if the payment of the
Severance Benefits had not been so delayed pursuant to this Section. The
Severance Benefits are intended to qualify for an exemption from application of
Section 409A or to comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and this Agreement shall
be interpreted accordingly.

 

 6 

 

  

VIII

CONFIDENTIAL INFORMATION AND RELATED COVENANTS

 

8.1          Trade Secrets Covenants. Kharazmi shall not at any time, whether
during or subsequent to the Term, unless specifically consented to in writing by
NuGene, either directly or indirectly use, divulge, disclose or communicate to
any person, firm, or corporation, in any manner whatsoever, any confidential
information concerning any matters affecting or relating to the business of
NuGene, including, but not limited to, the names, buying habits, or practices of
any of its customers, its’ marketing methods and related data, the names of any
of its vendors or suppliers, costs of materials, the prices it obtains or has
obtained or at which it sells or has sold its products or services,
manufacturing and sales, costs, lists or other written records used in NuGene’s
business, compensation paid to employees and other terms of employment, or any
other confidential information of, about or concerning the business of NuGene,
its manner of operation, or other confidential data of any kind, nature, or
description. The Parties hereby stipulate that as between them, the foregoing
matters are important, material, and confidential trade secrets and affect the
successful conduct of NuGene’s business and its goodwill, and that any breach of
any term of this Section 8.1 is a material breach of this Agreement.

 

8.2          Customer Accounts Covenants. As used herein, the term “Customer
Accounts” shall mean all accounts, clients, customers, and the like of NuGene
and its affiliates, subsidiaries, licensees, and business associations, whether
now existing or hereafter developed or acquired, including any and all accounts
developed or acquired by or through the efforts of Kharazmi. During and through
the Term and continuing for a period of thirty-six (36) months immediately
following the termination of Kharazmi as Chairman, Kharazmi shall not directly
or indirectly make known to any person, firm, corporation or entity the names or
addresses of any of the Customer Accounts or any other information pertaining to
them. During this same time period, Kharazmi shall not, directly or indirectly,
for Kharazmi or any other person, firm, corporation or entity, divert, take
away, call on or solicit, or attempt to divert, take away, call on or solicit,
any of the Customer Accounts, including but not limited to those Customer
Accounts which Kharazmi called or with whom Kharazmi became acquainted during
Kharazmi’s tenure as Chairman.

 

8.3          Employees Covenant. During and through the Term of this Agreement
and continuing for a period of thirty-six (36) months immediately following the
termination of Kharazmi’s tenure as Chairman, Kharazmi shall not, directly or
indirectly, cause or induce, or attempt to cause or induce, any employee of
NuGene to terminate his or her employment with NuGene, as such employment exists
at any time following the execution of this Agreement.

 

8.4          Books and Records. All equipment, notebooks, documents, memoranda,
reports, files, samples, books, correspondence, lists, computer disks and data
bases, computer programs and reports, computer software, and all other written,
graphic and computer generated or stored records affecting or relating to the
business of NuGene which Kharazmi shall prepare, use, construct, observe,
possess, or control shall be and remain the sole and exclusive property of
NuGene, and shall constitute trade secret information of NuGene. Within five (5)
days of the termination of Kharazmi as Chairman, Kharazmi shall promptly deliver
to NuGene all such equipment, notebooks, documents, memoranda, reports, files,
samples, books, correspondence, lists, computer disks and data bases, computer
programs and reports, computer software, and all other written, graphic and
computer generated or stored records relating to the business of NuGene which
are or have been in the possession or under the control of Kharazmi.

 

 7 

 

  

8.5          Advertising Waiver. During the Term Kharazmi agrees to permit
NuGene and/or its affiliates, and persons or other organizations authorized by
the NuGene and/or its affiliates, to use, publish, and distribute advertising or
sales promotional literature concerning the products and/or services of NuGene
and/or its affiliates, or the machinery and equipment used in the provision
thereof, in which Kharazmi’s name and/or pictures of Kharazmi taken in the
course of Kharazmi’s provision of services to the NuGene and/or its affiliates,
appear. Kharazmi hereby waives and releases any claim or right Kharazmi may
otherwise have arising out of such use, publication, or distribution.

 

8.6          Injunctive Relief. Kharazmi acknowledges that if Kharazmi violates
any of the provisions of this Article VIII, it will be difficult to determine
the amount of damages resulting to NuGene. In addition to any other remedies
which it may have, NuGene shall also be entitled to temporary and permanent
injunctive relief without the necessity of proving actual damages.

 

8.7          Enforcement of Covenants. It is the desire and intent of the
Parties that the provisions of this Article VIII shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
portion of this Article VIII shall be adjudicated to be invalid or
unenforceable, this Article VIII shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of this Article in the particular
jurisdiction in which such adjudication is made.

 

IX

ADDITIONAL PROVISIONS

 

9.1          Executed Counterparts. This Agreement may be executed in any number
of counterparts, all of which when taken together shall be considered one and
the same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by Fax or by E-Mail,
such signature shall create a valid and binding obligation of that Party (or on
whose behalf such signature is executed) with the same force and effect as an
original thereof. Any photographic, photocopy, or similar reproduction copy of
this Agreement, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Agreement.

 

9.2          Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties in respect to the subject matter contained herein. The Parties
have expressly not relied upon any promises, representations, warranties,
agreements, covenants, or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes (i) any and all prior written or
oral agreements, understandings, and negotiations between the Parties with
respect to the subject matter contained herein; and, (ii) any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

 

9.3          Severability. Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement. If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.

 

9.4          Governing Law. This Agreement shall be governed by the laws of the
State of California, without giving effect to any choice or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.

 

 8 

 

  

9.5          Enforcement. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. The remedies of the
Parties under this Agreement are cumulative and shall not exclude any other
remedies to which any person may be lawfully entitled.

 

9.6          Waiver. No failure by any Party to insist on the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy on a breach shall constitute a waiver of any such breach or
of any other covenant, duty, agreement, or condition.

 

9.7           Recovery of Fees by Prevailing Party. In the event of any legal
action (including arbitration) to enforce or interpret the provisions of this
Agreement, the non-prevailing Party shall pay the reasonable attorneys’ fees and
other costs and expenses including expert witness fees of the prevailing Party
in such amount as the court shall determine. In addition, such non-prevailing
Party shall pay reasonable attorneys’ fees incurred by the prevailing Party in
enforcing, or on appeal from, a judgment in favor of the prevailing Party. The
preceding sentence is intended by the Parties to be severable from the other
provisions of this Agreement and to survive and not be merged into such
judgment.

 

9.8          Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.

 

9.9          Amendment. This Agreement may be amended or modified only by a
writing signed by all Parties.

 

9.10        Assignment and Binding Effect. This Agreement shall be binding upon
and inure to the benefit of Kharazmi and Kharazmi’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of Kharazmi’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by Kharazmi. This Agreement shall be binding upon and inure to the
benefit of NuGene and its successors, assigns and legal representatives. As a
condition to entering into an acquisition agreement, NuGene will require any
acquiror or successor to assume its obligations under this Agreement.

 

9.11        Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party shall be entitled to claim that any provision should be
construed against any other Party by reason of the fact that it was drafted by
one particular Party.

 

9.12        Agreement Provisions, Exhibits, and Schedules. When a reference is
made in this Agreement to an Article, Section, Subsection, Exhibit, or Schedule,
such reference shall be to said item of this Agreement unless otherwise
indicated. The Exhibits and Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof as if set out in full
herein.

 

9.13        Consents, Approvals, and Discretion. Except as herein expressly
provided to the contrary, whenever this Agreement requires consent or approval
to be given by a Party, or a Party must or may exercise discretion, the Parties
agree that such consent or approval shall not be unreasonably withheld,
conditioned, or delayed, and such discretion shall be reasonably exercised.
Except as otherwise provided herein, if no response to a consent or request for
approval is provided within ten (10) days from the receipt of the request, then
the consent or approval shall be presumed to have been given.

 

 9 

 

  

9.14        Further Assurances. Each Party agrees (i) to furnish upon request to
each other Party such further information; (ii) to execute and deliver to each
other Party such other documents; and, (iii) to do such other acts and things,
all as another Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the transactions envisioned hereunder. However,
this provision shall not require that any additional representations or
warranties be made and no Party shall be required to incur any material expense
or potential exposure to legal liability pursuant to this Section 9.14.

 

9.15        Notices.

 

9.15.1.          Method and Delivery. All notices, requests and demands
hereunder shall be in writing and delivered by hand, by Electronic Transmission,
by mail, or by recognized commercial over-night delivery service (such as
Federal Express or UPS), and shall be deemed given (a) if by hand delivery, upon
such delivery; (b) if by Electronic Transmission, upon telephone confirmation of
receipt of same; (c) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
or, (d) if by recognized commercial over-night delivery service, upon such
delivery.

 

9.15.2.          Consent to Electronic Transmission. Each Party hereby expressly
consents to the use of Electronic Transmission for communications and notices
under this Agreement. For purposes of this Agreement, “Electronic Transmission”
means a communication (i) delivered by Fax or E-Mail when directed to the Fax
number or E-Mail address, respectively, for that recipient on record with the
sending Party; and, (ii) that creates a record that is capable of retention,
retrieval, and review, and that may thereafter be rendered into clearly legible
tangible form.

 

9.15.3.          Address Changes. Any Party may alter the Fax number, E-Mail
address, physical address, or postage address to which communications or copies
are to be sent by giving notice of such change of address to the other Parties
in accordance with the provisions of this Section 9.15.

 

9.16        Best Efforts. Each Party shall cooperate in good faith with the
other Parties generally, and in particular, the Parties shall use and exercise
their best efforts, taking all reasonable, ordinary and necessary measures to
ensure an orderly and smooth relationship under this Agreement, and further
agree to work together and negotiate in good faith to resolve any differences or
problems which may arise in the future. However, the obligations under this
Section 9.16 shall not include any obligation to incur substantial expense or
liability.

 

9.17        Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to “Dollars” or “$”
shall be construed as being United States Dollars; (vi) the term “including” is
not limiting and means “including without limitation”; and, (vii) all references
to all statutes, statutory provisions, regulations, or similar administrative
provisions shall be construed as a reference to such statute, statutory
provision, regulation, or similar administrative provision as in force at the
date of this Agreement and as may be subsequently amended.

 

X

EXECUTION

 

IN WITNESS WHEREOF, this CHAIRMAN AGREEMENT has been duly executed by the
Parties in Orange County, California, and shall be effective as of and on the
Effective Date. Each of the undersigned Parties hereby represents and warrants
that it (i) has the requisite power and authority to enter into and carry out
the terms and conditions of this Agreement, as well as all transactions
contemplated hereunder; and, (ii) it is duly authorized and empowered to execute
and deliver this Agreement.

 

 10 

 

  

KHARAZMI:   NUGENE:           NUGENE INTERNATIONAL, INC., /s/ Ali Kharazmi   a
Nevada corporation ALI KHARAZMI               DATED:  22 September 2016 BY: /s/
M. Saeed Kharazmi     NAME: M. Saeed Kharazmi     TITLE: CFO/Secretary    
DATED: 22 September 2016

 

 11 

 